The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/22 has been entered. Claim 1 has been amended and claims 2 and 3 cancelled. Claims 1, 4, and 5 are pending.

Response to Amendments / Arguments
Applicant’s amendment necessitated objections to claims 1, 4, and 5, as detailed below.
Applicant’s arguments regarding the previously raised claim rejections under 35 USC 103 have been fully considered but they are not persuasive, as detailed below.
Amended claim 1:
(a)	Applicant references para. 0033 of Kondo (which sets the lower range limit of the thickness T1 of the low-dielectric-constant layer 3 at a value no more than 10 m) and yet asserts that “Nothing is disclosed in Kondo about the specific methods to provide a joining layer with the thickness of 10m” (last para. on p. 5 of the Remarks). 
The Examiner respectfully disagrees and notes that the argument is both self-contradictory and vague because Applicant does not specify what exactly the invoked “specific methods” are to be. 

(b)	Applicant points out that some examples in Kondo have thicknesses well over 35 m (1st para. on p. 6). 
The Examiner notes that any examples in Kondo are non-limiting and provided merely by way of illustration but not limitation. Above-referenced para. 0033 of Kondo expressly teaches that “The lower limit of the thickness "T1" of the joining layer 3 is not particularly limited, and may preferably be 10 m or more on the viewpoint of reducing the effective refractive index of micro wave” (emphasis added). Kondo also teaches that “The thickness "T2" of each of the low dielectric portions 20, 25 and 26 may preferably be 0.5 m or lower and more preferably be 1000 m or lower” (para. 0050, emphasis added).

(c)	Applicant asserts (2nd para. on p. 6) that the Kondo – Yoshiwara combination does not meet the new limitations recited by claim 1. 
The Examiner respectfully disagrees and notes that Applicant’s assertion is merely a conclusionary statement without any factual support provided. Contrary to Applicant’s assertion, the Kondo – Yoshiwara combination recognizes the thickness of the adhesive layer (recognized by Kondo), its dielectric constant (intended to be low, as recognized by both Kondo and Yoshiwara), and a relative fraction of air filling of hollow fine particles (recognized by Yoshiwara) as result-effective parameters, while optimization of their ranges would be well within the level of ordinary skill in the art of optical waveguide modulators (which is noted as being high), be performed for the same benefit (velocity matching by using an adhesive material with a low dielectric constant; para. 0041 of Kondo), and yield about the same suitable/workable ranges of the three parameters.  
In light of the foregoing analysis, independent claim 1 is rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.

Claim Objections
Claims 1, 4, and 5 are objected to because of the following informalities:  
Claim 1 recites the limitation “the dielectric constant” in which the article “the” causes an insufficient antecedent basis issue. For the purposes of this Action, the limitation is interpreted as “a dielectric constant”. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (US 2004/0264832 A1) in view of Yoshiwara et al (US 2010/0144924 A1).
Regarding claim 1, Kondo discloses (Figs. 1 and 5; para. 0026 – 0033 and 0048 – 0050) an optical modulator (“The present invention relates to optical waveguide devices and travelling-wave optical modulators utilizing the same” at para. 0001) comprising (with reference to Fig. 5): 
a substrate 4 having an electro-optic effect (“… a flat plate-shaped main body 4 made of an electro-optic material with a thickness of 30 m or smaller” at para. 0008); 
an optical waveguide 5b,5c formed on the substrate 4 (“… the optical waveguides 5b, 5c are provided on the side of the first main face 4a of the main body 4” at para. 0030); and 
a traveling-wave electrode 7A-7C formed on the substrate 4 in order to modulate a light wave propagating through the optical waveguide 5b,5c (“… electrodes 7A to 7C provided on the side of the first main face 4a of the main body 4” in the Abstract; “The present invention further provides optical modulator with traveling-wave electrode having each of the optical waveguide substrates, wherein a voltage is applied on the electrode for modulating light propagating in the optical waveguide” at para. 0013, emphasis added), 
wherein the substrate 4 has a thickness of 30 m or lower (“… a flat plate-shaped main body 4 made of an electro-optic material with a thickness of 30 m or smaller” at para. 0008), 
a reinforcing substrate 22 that holds the substrate 4 through an adhesive layer 33A,25,33B interposed between the reinforcing substrate 22 and the substrate 4 is provided (as seen in Fig. 5), and 
the adhesive layer 33A,25,33B includes an air gap section 25 (which separates layer 33 into portions 33A and 33B) where no adhesive agent is present (“… adhesives 33A and 33B” at para. 0046; “… joining layers 33A and 33B are provided between the second main face 4d of the main body 4 and joining face 22a of the supporting body 22 so that the main body 4 and supporting body 22 are joined with each other … At the same time, an air layer 25 is formed under the main face 4d in regions where the optical waveguides 5b, 5c are formed. The air layer 25 functions as a low dielectric portion” at para. 0049; also para. 0058).  
Kondo teaches that the substrate 4 should be adhered to, and separated from, the reinforcing substrate 22 by a medium that has a lower dielectric constant than that of the substrate and uses at least one of an adhesive material 33A,33B and a hollow/air volume 25 (as in Fig. 5; “… the low dielectric portion is an air layer. Further, in another embodiment, the low dielectric portion is made of an adhesive (examples of FIGS. 1 and 2). In this case, it is needed to use an adhesive having a dielectric constant lower than that of the electro-optic material” at para. 0042). Kondo sets two conditions/criteria on a suitable/workable adhesive: (a) a fairly low coefficient of thermal expansion (because lithium niobate has a fairly low coefficient of thermal expansion); and (b) a low dielectric constant (“The kind of such adhesive agent is not particularly limited as far as it satisfies the aforementioned conditions. The adhesive includes an epoxy adhesive, a thermal setting type adhesive, an ultraviolet curable adhesive, and a ceramic adhesive having a thermal expansion coefficient near that of the electro-optic material such as lithium niobate and "ALON CERAMICS C" (manufactured by Toa Gosei Co., Ltd. And having a thermal expansion coefficient of 13x10-6/K). The above described adhesive glass may preferably have a low dielectric constant and a temperature range suited for the adhesion process (working temperature) of about 600oC or lower”; para. 0058, emphasis added). While Kondo does not teach a particular adhesive choice that comprises a hollow/air volume in the form of fine hollow particles dispersed in the adhesive, such adhesive materials are well known. For example, Yoshiwara discloses (e.g., Abstract; para. 0001, 0011, 0014, 0059 – 0070, 0076, and 0089) an adhesive material/composition (polymerizable resin composition) comprising a hollow/air volume in the form of fine hollow particles (sized 50 m or less; para. 0060) that are dispersed in an adhesive agent (cyclolefin monomer; para. 0013 and 0018). Yoshiwara expressly teaches that the adhesive material/composition can be configured to have both (a) a fairly low coefficient of thermal expansion (e.g., below 60x10-6/K; para. 0178) and (b) a low dielectric constant (e.g., less than 3.5; para. 0162) (“… applications of a crosslinked body, a composite, a laminate and the like being excellent in balance between low dielectric constant and low linear expansion coefficient …” at para. 0011, emphasis added). Hence, the adhesive material of Yoshiwara meets both conditions ((a) and (b)) set by Kondo. A person of ordinary skill in the art would consider any adhesive that meets the two conditions set by Kondo, including the adhesive of Yoshiwara which comprises an adhesive agent and hollow fine particles dispersed therein, as a suitable/workable adhesive material choice. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material (in this case, the adhesive material of Yoshiwara) on the basis of its suitability (both conditions set by Kondo are met) for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416. The motivation for such adhesive material is that it can meet both conditions ((a) and (b)) set by Kondo on a suitable adhesive material and simplify the manufacturing process: a trench 22b in Fig. 5 would need to be formed/etched in the reinforcing substrate 22 so that the cross-section would like that in Fig. 2 of Kondo. Advantageously, the presence of the air voids in the hollow fine particles could provide a dielectric constant lower than that of the adhesive material 3 in Fig. 2 of Kondo (which does not have hollow particles) for the same filler/matric material (adhesive agent).     
Further, The Kondo – Yoshiwara combination considers, as a matter of alternative suitable/workable design choices, that the upper surface 2a/22a of the reinforcing substrate 2/22 can either have a trench (identified as 25 in Fig. 5 and as 26 in Fig. 2) or be flat (as in Figs. 1 and 4). In the latter case (i.e., a flat top surface 2a of the reinforcing substrate 2), the opposing faces (4d and 2a) of the substrate 4 and the reinforcing substrate 2 are parallel across their entire width, as seen in Figs. 1 and 4. 
The Kondo – Yoshiwara combination considers that the thickness of the adhesive layer (T1 = T2 in Figs. 1 and 4 of Kondo) can be within 0.5 m – 100 m (para. 0033 and 0050 of Kondo), which overlaps with the recited range and, hence a prima facie case of obviousness exists (MPEP 2144.05).  It is also noted that (i) the range limits depend on a particular application (e.g., a dielectric constant of the adhesive layer, electrode thickness, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited upper range limit; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Kondo – Yoshiwara combination recognizes the thickness of the adhesive layer as a result-effective parameter. 
The Kondo – Yoshiwara combination considers that a proportion of the air gap section (a total of the voids within the hollow particles) to an entirety of the adhesive layer can be 1% by volume to 60% by volume (“The content of the hollow particles in the polymerizable composition of the present invention is … especially preferably 5 to 40% by volume. Further, this content is usually 0.01 to 95% by mass, preferably 0.1 to 75% by mass, more preferably 1 to 60% by mass, especially preferably 5 to 50% by mass, and most preferably 5 to 40% by mass” at para. 0089 of Yoshiwara) which at least overlaps with the recited range and, hence, a prima facie case of obviousness exists (MPEP 2144.05). It is also noted that (i) the range limits depend on a particular application (e.g., a desired value of the dielectric constant, constituent ingredients in the mixture, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Kondo – Yoshiwara combination certainly recognizes the relative proportion of the air gap section as a result-effective parameter. 
The Kondo – Yoshiwara combination considers that the dielectric constant  of the adhesive layer can be set to 3.5 or lower with a low coefficient of linear expansion: as seen in Table 1, Examples 4 and 5 are each evaluated to have an A grade for both the dielectric constant and the linear expansion coefficient (“An  of less than 3.5 was evaluated with an "A" at para. 0162; A linear expansion coefficient of less than 60 ppm was evaluated with an "A" at para. 0178 of Yoshiwara). It is also noted that (i) the upper range limit depends on a particular application (e.g., constituent ingredients in the mixture, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Kondo – Yoshiwara combination certainly recognizes the dielectric constant of the adhesive layer as a result-effective parameter. 
To sum up the applied prior art, Kondo teaches expressly or renders obvious all of the recited limitations, except for a particular material choice for the adhesive layer, the material choice comprising a hollow/air volume in the form of fine hollow particles dispersed in the adhesive. Such adhesive material is disclosed by Yoshiwara. The Kondo – Yoshiwara combination recognizes the thickness of the adhesive layer (recognized by Kondo), its dielectric constant (intended to be low, as recognized by both Kondo and Yoshiwara), and a relative fraction of air filling of hollow fine particles (recognized by Yoshiwara) as result-effective parameters, while optimization of their ranges would be well within the level of ordinary skill in the art of optical waveguide modulators (which is noted as being high), be performed for the same benefit (velocity matching by using an adhesive material with a low dielectric constant; para. 0041 of Kondo), and yield about the same suitable/workable ranges of the three parameters.  
Regarding claim 4, the Kondo – Yoshiwara combination considers that the hollow fine particle is any one of hollow silica and hollow alumina, or a mixture of two or more of the above components (“The inorganic element constituting the inorganic hollow particles includes at least one element selected from the group consisting of Si, Al, B, Zr, Ti, Fe, Ca, Sn, Ce, P, Mo, Zn, W, Ni, Cu, Nb, and Mg” at para. 0070; “Specific examples include silica (SiO.sub.2), alumina (Al.sub.2O.sub.3) …” at para. 0071 of Yoshiwara).
 Regarding claim 5, the Kondo – Yoshiwara combination considers that a (outer) surface of the hollow fine particles can be surface-modified with a surface treatment agent, e.g., to improve the coupling/bond strength of the adhesive material (“The hollow particles may be subjected to a surface treatment by a coupling agent .... Using hollow particles which have undergone such a surface treatment can control interfacial adhesion between the hollow particles and the resin obtained by polymerization of the cycloolefin monomer. As a result, improvements in the mechanical strength … can be expected” at para. 0076, emphasis added). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896